Case 1:19-cv-04076-JRS-DLP Document 1 Filed 09/30/19 Page 1 of 8 PageID #: 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


SHANNON SERRA,                            )
                                          )
                     Plaintiff,           )
       v.                                 ) CAUSE NO. 1:19-CV-04076
                                          )
LEADJEN, LLC and                          )
ACQUIRENT, LLC                            )
                                          )
                     Defendants.          )


                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Shannon Serra (“Serra”), by counsel, brings this action against

Defendants, Leadjen, LLC (“Leadjen”) and Acquirent, LLC (“Acquirent”) (collectively

“Defendants”), and shows as follows:

                                       OVERVIEW

       1.     This lawsuit arises under the Fair Labor Standards Act, (“FLSA”), 29

U.S.C. § 201 et. seq., and the Americans with Disability Act of 1990 (“ADA”), 42 U.S.C.

§ 12101 et. seq. Specifically, Defendants failed to pay Serra the overtime premium

required by the FLSA. Defendants also discriminated against Serra because of her

disability, terminated her employment because of her disability, refused to

accommodate her disability and refused to engage in the interactive process.

                                        PARTIES

       2.     Serra is an individual who resides in Hamilton County, Indiana. She was

employed by Defendants within the meaning of the FLSA during the three-year period

prior to the filing of this Complaint. At all times hereinafter mentioned, Serra was an
Case 1:19-cv-04076-JRS-DLP Document 1 Filed 09/30/19 Page 2 of 8 PageID #: 2



individual employee within the meaning of the FLSA, 29 U.S.C. § 203(e)(1). Serra, at

all time relevant, was an ‘employee’ as defined 42 U.S.C.§12111(4). Moreover, Serra is

disabled as that term is defined by the ADA.

       3.     At all relevant times Defendants were continuously doing business in the

state of Indiana in Marion County and are employers as defined by 42 U.S.C.

§12111(5)(A).

       4.     Leadjen, LLC is an Indiana limited liability company that conducts

business and maintains offices in Marion County. Leadjen, LLC acted, directly or

indirectly, in the interest of an employer with respect to Serra. Leadjen, LLC is an

“employer” within the meaning of the FLSA, 29 U.S.C. § 203(d).

       5.     Acquirent, LLC is an Illinois limited liability company that conducts

business in Indiana. Acquirent, LLC acted, directly or indirectly, in the interest of an

employer with respect to Serra. Leadjen, LLC is an “employer” within the meaning of the

FLSA, 29 U.S.C. § 203(d).

       6.     Leadjen, LLC is a subsidiary of Acquirent, LLC, and in most, if not all,

marketing materials it is identified as “Leadjen an Acquirent LLC company.” Acquirent,

LLC’s website markets employment opportunities for positions at Leadjen, LLC’s

Indianapolis office. Leadjen, LLC and Acquirent, LLC share common ownership,

members and officers. Specifically, Joseph Flanagan is a Manager, the Chairman and

CEO of Acquirent, LLC as well as a Manager and Member of Leadjen, LLC.

       7.     Leadjen, LLC and Acquirent, LLC were joint employers of Serra.

       8.     Leadjen, LLC and Acquirent, LLC are each, independently, an “enterprise”

(each Defendant has an annual gross volume of sales made or business done in

excess of $500,000.00) as that term is defined under the FLSA, 29 USC § 203(r).
                                               2
Case 1:19-cv-04076-JRS-DLP Document 1 Filed 09/30/19 Page 3 of 8 PageID #: 3



Defendants operated as Serra’s employer in the state of Indiana. Defendants operated

as a single business engaged in related activities that were performed for a common

business purpose through common control and/or a unified operation. Together,

Defendants operate as and are a single enterprise under the FLSA.

                              JURISDICTION AND VENUE

       9.     This Court has jurisdiction over Defendants because Serra has asserted a

claims arising under federal law.

       10.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 as all events,

transactions, and occurrences pertinent to this lawsuit have occurred within the

geographical environs of the Southern District of Indiana and all parties are located

herein.

       11.    Plaintiff satisfied her obligation to exhaust her administrative remedies by

timely filing charges with the U.S. Equal Employment Opportunity Commission

(hereinafter “EEOC”), receiving the appropriate Dismissal and Notice of Suit Rights, and

timely filing this Complaint within ninety (90) days thereof.

                                    FLSA COVERAGE

       12.    At all times hereinafter mentioned, Serra was engaged in interstate

commerce as defined by the FLSA, 29 U.S.C. § 207.

       13.    At all times hereinafter mentioned, Defendants have been an enterprise

within the meaning of Section 3(r) of the FLSA, 29 U.S.C. §203(r).

       14.    At all times hereinafter mentioned, Defendants have been an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of

Section 3(s)(1) of the FLSA, 29 U.S.C. §203(s)(1), in that the enterprise has had



                                              3
Case 1:19-cv-04076-JRS-DLP Document 1 Filed 09/30/19 Page 4 of 8 PageID #: 4



employees engaged in commerce or in the production of goods for commerce, or

employees handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce by any person and in that the enterprise has had

and has an annual gross volume of sales made or business done of not less than

$500,000.

                                FACTUAL ALLEGATIONS

      15.      Serra was employed by Defendants as a Sales Development

Representative from approximately June 4, 2018 until her termination on May 16, 2019.

      16.      At all times Serra met or exceeded Defendant’s expectations of

performance.

      17.      During the course of her employment, Serra was subjected to disparate

treatment because of her disability

      18.      Serra regularly worked in excess of 40 hours in a single workweek.

      19.      Throughout her employment, Defendants paid Serra a salary of $45,000

plus commissions.

      20.      Serra did not perform duties that would make her exempt from the

overtime provisions of the FLSA.

      21.      Despite the fact that Serra regularly worked in excess of forty (40) hours in

a single workweek, Defendants never paid Serra the overtime premium required under

the FLSA.

      22.      Serra suffers from a torn tendon and ligament in her right ankle.




                                              4
Case 1:19-cv-04076-JRS-DLP Document 1 Filed 09/30/19 Page 5 of 8 PageID #: 5



       23.    In April 2019, Serra informed her direct supervisor, Kristy Lawless, and the

Director, Jennifer Burdess, and HR representative Ryan Winthrop, that Serra suffers

from this ankle injury and that this injury may require surgery in the future.

       24.    On May 13th and May 14th 2019, Serra inquired with Lawless and Burdess,

about working from home for approximately two to four weeks following her surgery

scheduled for May 31, 2019.

       25.    Several other Sales Development Representatives who work and/or

worked for Defendants have worked from home, including one individual who works

from home permanently.

       26.    Serra only requested that she be allowed to work from home temporarily

while she recovered from her surgery.

       27.    In response to Serra’s requested accommodation, Burdess rejected

Serra’s accommodation.

       28.    Knowing Serra would be on the pain medication hydrocodone following

her surgery, Burdess said, “I’m not going to have anyone on drugs working for us.”

       29.    Serra responded to Burdess’s comment about “drugs” by informing

Burdess that Serra had been taking Hydrocodone for weeks because her ankle was in

such intense pain.

       30.    On or around this same date of May 13th and/or 14th, Serra repeated her

request for the ability to work from home for a short time following her ankle surgery.

This time, she made the request to Ryan Winthrop.

       30.    On May 16, 2019, Defendants terminated Serra’s employment.




                                              5
Case 1:19-cv-04076-JRS-DLP Document 1 Filed 09/30/19 Page 6 of 8 PageID #: 6



      31.    Defendants discriminated against Serra because of her disability,

terminated her employment because of her disability, refused to accommodate her

disability and refused to engage in the interactive process.

      32.    Defendants knowingly and intentionally discriminated against Serra in

violation of the ADA.

               COUNT I: FAILURE TO PAY WAGES IN ACCORDANCE
                   WITH THE FAIR LABOR STANDARDS ACT


      33.    Serra hereby incorporates by reference Paragraphs 1 – 32 of this

Complaint.

      34.     During the relevant time period, Defendants have violated and are

violating the provisions of 29 U.S.C. § 207 by failing to comply with the overtime

requirements of the FLSA. Defendants have acted willfully in failing to pay Serra in

accordance with the law.

                           COUNT II: VIOLATION OF THE ADA

      35.    Serra hereby incorporates by reference Paragraph 1 – 34 of this

Complaint.

      36.    Serra is a qualified individual with a disability who is capable of

performing all essential function of her job with Defendants.

      37.     Serra was wrongfully terminated from her employment due to her attempt

to exercise his rights to under the ADA. Serra’s disability improperly motivated

Defendants to terminate Serra’s employment.

      38.    Defendants retaliated against Serra shortly after she engaged in activity

protected by the ADA.



                                            6
Case 1:19-cv-04076-JRS-DLP Document 1 Filed 09/30/19 Page 7 of 8 PageID #: 7



       39.    Defendants terminated Serra rather than engage with her in the interactive

communication process required under the ADA.

       40.    Defendants failed and refused to make reasonable accommodations to

Serra’s known and/or perceived physical limitations, in violation of Title I of the

Americans With Disabilities Act, 42 U.S.C. § 12112(b)(5)(A). The effect of Defendants’

conduct has been to deprive Serra of equal employment opportunities and to deprive

her of the same rights as are enjoyed by other citizens.

       41.     Defendants acted with intent, malice and/or reckless disregard of Serra’s

rights as protected by the ADA.

       42.    Serra has suffered, and continues to suffer, damages as a result of

Defendants’ unlawful actions.



                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Shannon Serra, respectfully demands judgment against

Defendants in her favor and requests that the Court grant the following relief:

   a) An Order pursuant to Section 16(b) of the FLSA finding Defendant liable for

       unpaid back wages due to Serra, in addition to liquidated damages equal in

       amount to the unpaid compensation due to Serra;

   b) An Order awarding Serra the wages she lost and the value of any other benefits

       she lost as a result of her unlawful termination;

   c) An Order awarding Serra liquidated damages in an amount equal to her lost

       wages as a penalty;

   d) All relief available to Serra under the ADA;



                                              7
Case 1:19-cv-04076-JRS-DLP Document 1 Filed 09/30/19 Page 8 of 8 PageID #: 8



   e) An Order awarding the costs of this action;

   f) An Order awarding reasonable attorneys’ fees;

   g) An Order awarding pre-judgment and post-judgment interest at the highest rates

       allowed by law; and

   h) An Order granting such other and further relief as may be necessary and

       appropriate.



                                            s/Robert J. Hunt
                                            Robert J. Hunt, (#30686-49)
                                            Robert F. Hunt (#7889-84)
                                            The Law Office of Robert J. Hunt, LLC
                                            1905 South New Market Street, Suite 220
                                            Carmel, Indiana 46032
                                            Telephone: (317) 743-0614
                                            Facsimile: (317) 743-0615
                                            E-Mail:      rob@indianawagelaw.com
                                                         rfh@indianawagelaw.com


                                            Attorneys for Plaintiff




                               DEMAND FOR JURY TRIAL

       Comes now the Plaintiff, Shannon Serra, by his counsel, and hereby requests a

trial by jury, on all issues which may be tried to a jury.



                                            s/Robert J. Hunt
                                            Robert J. Hunt (#30686-49)




                                               8
